Cobb, J.
A petition against a municipal corporation alleged that the defendant constructed a bridge or culvert in one of its streets in a careless and negligent way, and, after having so constructed it, negligently permitted the planks to rot and the bridge to get out of repair; and that “petitioner’s horse, while being ridden carefully over said bridge, fell through said bridge,” and was injured so badly that it had to be killed. An amendment was offered, alleging that “the said horse became frightened, and that the rider upou said horse was unable to manage him,” but did succeed in turning the horse upon the bridge, and would have passed over the same in safety but for the rotten plank in the bridge near the middle of the street. Held, that the amendment did not set forth a new cause of action, and should have been allowed.

Judgment reversed.


All the Justices concur, except Simmons, O. J., absent.

Albert JET. Russell and Hawes & Hawes, for defendant.
Amendment, new cause: Civil Code, § 5090; Ga. R. 82/207; 83/759; 86/624; 91/716; 93/511; 95/296, 407; 114/678; 75/648; 73/718; 70/193; 1.5 Am. & Eng. Ene. L. 427; 14 Enc. PI. & Pr. 241; 4 Houst. 548 ; 2 Dill. Mun. Corp. 1020 — 25. Defect not proximate cause of injury: Civil Code, § 3912; Ga. R. 103/847; 106/176; 2 Dill. Mun. Corp. 1015; 97 Mass. 258; 8 L. R. A. 82 ; 16 L. R. A. 106; 17 L. R. A. 217; 6 Am. Neg. R. 84, and cit.